                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                             PINE BLUFF DIVISION


ROBERT E. WOODWARD                                                                  PLAINTIFF
ADC #166447

V.                              No. 5:19CV00046-BSM-JTR

JAY BUCHMAN, Surgeon, Little Rock
Surgery Center; WENDY KELLEY,
Director, Arkansas Department of Correction;
and DEXTER PAYNE, Deputy Director, ADC                                         DEFENDANTS


                                            ORDER

       Plaintiff Robert E. Woodward is a prisoner in the Varner Supermax Unit of

the Arkansas Department of Correction (“ADC”). He has filed a pro se § 1983

Complaint alleging that Defendants violated his constitutional rights. Before

Woodward may proceed with this case, the Court must screen his claims.1 Doc. 2.

       Woodward alleges that, after he had surgery on October 2, 2018: (1)

Defendant Jay Buchman “prematurely discharged” him to return to the ADC without

adequate pain medication, where he was forced to recover from surgery “on a


       1
         The Prison Litigation Reform Act requires federal courts to screen prisoner complaints
seeking relief against a governmental entity, officer, or employee. 28 U.S.C. § 1915A(a). The
Court must dismiss a complaint or a portion thereof if the prisoner has raised claims that: (a) are
legally frivolous or malicious; (b) fail to state a claim upon which relief may be granted; or (c)
seek monetary relief from a defendant who is immune from such relief. Id. § 1915A(b). When
making this determination, a court must accept the truth of the factual allegations contained in the
complaint, and it may consider the documents attached to the complaint. Ashcroft v. Iqbal, 556
U.S. 662, 678 (2009); Reynolds v. Dormire, 636 F.3d 976, 979 (8th Cir. 2011).
concrete slab” in his prison cell, rather than in a hospital or the prison infirmary; and

(2) Defendant ADC Director Wendy Kelley is responsible for the “barbaric policy”

of forcing inmates to recover from surgery in their prison cells; and (3) Defendant

ADC Deputy Director Dexter Payne failed to intervene to ensure that he was

provided adequate medical care. Id. at 4-8.

      The Court concludes, for screening purposes only, that Woodward has pled

viable § 1983 inadequate medical care claims against Defendants Buchman and

Kelley, and a viable § 1983 corrective inaction claim against Defendant Payne. Thus,

service will be ordered on all Defendants.

      IT IS THEREFORE ORDERED that:

      1.     The Clerk is directed to prepare a summons for Defendant Jay

Buchman. The United States Marshal is directed to serve the summons and

Complaint (Doc. 2), and this Order, on Buchman at Little Rock Surgery Center, 8820

Knoedl Court, Little Rock, Arkansas 72205, without prepayment of fees and costs

or security therefor.

      2.     The Clerk is directed to prepare a summons for Defendants Wendy

Kelley and Dexter Payne. The United States Marshal is directed to serve the

summons and Complaint (Doc. 2), and this Order, on Kelley and Payne through the




                                           2
ADC Compliance Division without prepayment of fees and costs or security

therefor.2

       DATED this 11th day of February, 2019.



                                             ___________________________________
                                             UNITED STATES MAGISTRATE JUDGE




       2
         If either of the Defendants is no longer an ADC employee, the individual responding to
service must file a sealed statement providing the unserved Defendant’s last known private mailing
address.

                                                3
